Citation Nr: 1505729	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  07-18 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1988 to June 1988, January 1991 to March 1991 and January 1994 to August 1999.  His decorations for his active duty service include a Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The issues currently on appeal were previously before the Board in November 2012, May 2013 and August 2013 at which point they were remanded for further development.  They have now been returned to the Board for additional appellate review.

Once an issue has been remanded, the Board is obligated by law to ensure that the AMC/RO complies with its directives on remand; where the remand is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

While some of the requested development has been completed, after a review of the record the Board finds that another remand is required.

The Board apologizes for the delay in the full adjudication of this case.

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing system.



FINDING OF FACT

The Veteran does not have a back disability that is etiologically related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a back disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that he has a back disability that was caused by or aggravated by his active duty service.

A review of the Veteran's service treatment records shows occasional reports of back pain, in particular after falling off a ladder in September 1996.  

During the Veteran's separation examination his back was evaluated as clinically normal.

More importantly, a review of the Veteran's post-service medical treatment records shows occasional complaints of back pain, but no diagnosis of an actual disability.  

The Veteran was afforded a VA back examination in September 2013.  After a review of the claims file and a physical examination the examiner determined that the Veteran did not have, and had not been, diagnosed with a back disability.  The examiner noted that "both by clinical examination and by previous x-ray studies, there is no diagnosis."

Pain itself, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

The only evidence of record suggesting that the Veteran has a diagnosis of a back disability is the Veteran's own statements.  Although the Veteran may sincerely believe that he has a back disability, the issue of whether the Veteran has a current "disability", in this instance, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is competent to report symptoms of back pain.  However, based on the complexity of the medical question, particularly the issue of "back pain" caused by, for example, overuse or a nonchroinc injury that healed, or a chronic "back disability"that has existed for years, the Board finds that the Veteran cannot provide a specific diagnosis of a back disability and cannot provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2001); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim and entitlement to service connection for a back disability is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the VA RO fulfilled this duty in May 2005, November 2012, January 2013 and May 2013 letters to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records and the Veteran's statements.  

The Veteran has also been afforded an adequate examination on the issue of entitlement to service connection for a back disability.  The VA provided the Veteran with an examination in September 2013.  As discussed above, the September 2013 examination was more than adequate.  The Veteran's history was taken and a complete examination was conducted.  The examination report and opinion was given by an experienced physician who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran has been afforded an adequate examination.

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       

ORDER

Entitlement to service connection for a back disability is denied.


REMAND

In the August 2013 Board remand, the Board directed the RO/AMC to provide a VA opinion regarding whether there is clear and unmistakable evidence to show that a knee disability pre-existed service, whether any pre-existing disability was worsened beyond its natural progress by service, and if not, whether the Veteran's disability was at least as likely as not related to service.

The Veteran was afforded a VA examination and opinion in September 2013.  With regard to the question of whether there is clear and unmistakable evidence to show that a knee disability pre-existed service, the examiner noted that the information provided "is not valid enough to make the above determination."  The examiner did not elaborate on that finding.

Nonetheless, the examiner considered the question of whether a pre-existing condition clearly and unmistakably did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progress of the disorder.  The examiner determined that since no knee complaints were present in the service treatment records that "there is no evidence of aggravation of primary causation for knee problems."

The examiner also addressed whether any currently diagnosed knee disability is at least as likely as not related to service.  The examiner did not provide an opinion but noted that there was no documentation of knee complaints for approximately 7 years after separation and no history of documented continuing complaints to indicate a "chronic disabling condition."  The examiner also noted that in April 2006 the Veteran reported that he had knee pain for 2 years, which would have been "approximately 2004, 5 years after discharge."

The examiner's opinions do not conform to the legal requirements addressed in the previous remand.  

The Board finds that another medical opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to the VA physician who provided the September 2013 opinion (if possible, but not required).  If the September 2013 examiner is unavailable, provide the claims file to another VA examiner who should determine whether a new VA examination is warranted in order to provide an opinion.  The claims file, including a copy of this remand, must be made available to the examiner for review who should indicate that the claims file was reviewed.  The examiner is asked to provide an opinion on the following:

(a)  Whether there is clear and unmistakable (undebatable) evidence to show that any right and/or left knee disability pre-existed service.

(b)  If the examiner determines that there is clear and unmistakable evidence that a knee disability pre-existed service, whether there is clear and unmistakable evidence that the pre-existing disability did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disability.

(c)  If there is not clear and unmistakable evidence that a knee disability pre-existed service, or if there is not clear and unmistakable evidence that a pre-existing disability was not worsened beyond its natural progression by service, whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed knee disability is related to the Veteran's service, to include any reported symptoms during active duty service.

The examiner should provide clear rationale for each opinion requested.

2.  After completing the above, and any other development that may be deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


